Title: From George Washington to Oliver Evans, 20 July 1798
From: Washington, George
To: Evans, Oliver



Sir
Mount Vernon, July 20, 1798.

Finding more difficulty than I apprehended in getting a Miller from Northward, I have again engaged my present one, on the terms he was before, rather than delay the matter any longer. I make this communication to prevent further inquiries on your part, on my behalf; and that I may thank you for the trouble you have taken in this affair to procure one for me. I am etc.
